Citation Nr: 1523562	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a separate compensable rating for a painful scar on the left knee.  


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which granted service connection for left knee degenerative joint disease with scar and assigned a 10 percent evaluation based on painful motion of the knee.  In a March 2013 notice of disagreement, the Veteran appealed the December 2012 denial of a separate 10 percent rating for a painful scar.  


FINDING OF FACT

During the appeal, the Veteran's left knee disability has been manifested by a single painful scar. 


CONCLUSION OF LAW

The criteria for a separate rating of 10 percent, but no higher, for a single, painful left knee scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.1, 4.7, 4.118, Diagnostic Code 7804 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Veteran's private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a VA examination in October 2012.  The examination report is adequate because it is based upon consideration of the Veteran's medical history and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  As such, VA's duty to assist has been met.  

Analysis

In the Veteran's March 2013 notice of disagreement, he limited his appeal to that of a separate rating for a painful scar on the left knee.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board will accordingly confine its discussion to that issue, and finds that a separate rating for a left knee painful scar is warranted. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was filed in April 2012, the new criteria apply.  Id.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804. 

According to the October 2012 VA examination report, the Veteran reported that the scar on the medial aspect of his left knee was point tender.  The Veteran and his representative have asserted that the Veteran has a single scar on his left knee that is painful.  See March 2013 notice of disagreement; February 2014 Form 646.  The Veteran is competent to report symptoms capable of lay observation, such as a painful scar, which is within the realm of the Veteran's personal observation and knowledge.  The Board also finds the Veteran to be credible in his statements regarding his scar.  Therefore, based on the Veteran's competent and credible report that a single scar on his left knee has been painful during the appeal period, a separate 10 percent rating is warranted. 

In order for the Veteran to satisfy the criteria for a rating higher than 10 percent for a painful scar, the evidence would need to show that he has three or more painful scars, or that his single scar is both unstable and painful.  The Veteran has not asserted that he has more than one scar on his left knee, and the evidence does not show more than one scar on his left knee.  The evidence also does not reflect that his single scar on the left knee is both painful and unstable.  Therefore, a rating higher than 10 percent for a painful scar is not warranted.

Other Considerations

The October 2012 VA examination report reflects that the Veteran is employed full time, and he has not asserted that his service-connected left knee scar renders him unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria explicitly contemplate the Veteran's painful scar on his left knee.  The separate 10 percent rating is assigned specifically for a single painful scar.  As such, the rating criteria are adequate to evaluate the Veteran's painful scar on his left knee, and referral for consideration of an extraschedular rating is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for extraschedular consideration under Johnson is not warranted.  

   
ORDER

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent, but no higher, for a painful scar on the left knee is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


